       Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  STEVEN E. SHAW,

                        Plaintiff,

                   v.                                   Civil Action No.: 20-0410 (RDM)

  KENNETH BRAITHWAITE,
  Secretary, United States Navy, et al.,

                    Defendants.


  DEFENDANT KENNETH BRAITHWAITE’S RESPONSES AND OBJECTIONS TO
 PLAINTIFF’S FIRST SET OF INTERROGATORIES AND DOCUMENTS REQUESTS

       Pursuant to Federal Rules of Civil Procedure 33 and 34, Defendant hereby submits the

following Responses to Plaintiff’s First Set of Interrogatories and Documents Requests

(hereinafter, “Plaintiff’s Discovery Requests”).

       Defendant Kenneth Braithwaite (“Defendant”) responds to Plaintiff’s Discovery Requests

subject to the following objections, without waiving and expressly preserving all objections.

Defendant also makes these responses subject to, without intending to waive, and expressly

preserving: (a) any and all objections as to competency, relevancy, materiality, privilege, and

admissibility of any of these responses; and (b) the right to object to other discovery procedures

involving and related to the subject matter of the discovery request to which the Defendant

responds herein.

       Defendant reserves the right to amend or supplement these Responses as necessary.




                                     ATTACHMENT D                                            001
        Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 2 of 13




                                    GENERAL OBJECTIONS

        1.      Defendant objects to Plaintiff’s Discovery Requests to the extent that they seek to

impose any obligation beyond what is required by the Federal Rules of Civil Procedure.

        2.      Defendant objects to Plaintiff’s Discovery Requests to the extent they seek the

production of attorney work product, trial preparation materials, identification of documents

prepared after the commencement of litigation, or communications protected by the attorney-client

privilege, or any other applicable privilege.

        3.      Defendant objects to Plaintiff’s Discovery Requests to the extent they are overly

burdensome, vague and ambiguous, or overly broad.

        4.      Defendant objects to Plaintiff’s Discovery Requests to the extent that the

documents or information requested has already been provided to or is already in the possession,

custody, or control of Plaintiff.

        5.      Defendant objects to Plaintiff’s Discovery Requests to the extent they seek the

production of facts or documents relating to an occurrence, communications, decisions, or

documents that post-date the filing of the lawsuit in this matter. Such matters are disproportionate

to the needs of the case and may also be subject to the attorney-client or work product privileges,

or constitute trial preparation materials. Accordingly, unless otherwise stated below, Defendant’s

responses are limited to the period preceding the filing of this lawsuit.

        6.      Defendant objects to Plaintiff’s Discovery Requests to the extent that they seek

documents or information that may not be disclosed pursuant to statute or regulation. To the extent

that information or documents requested relate to the privacy interests of individuals not a party to

this action, or contain confidential commercial or proprietary information, or sensitive

investigative materials, and are not subject to other objections, said information or documents shall



                                                  2
                                      ATTACHMENT D                                              002
       Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 3 of 13




be provided only upon the entry of a Protective Order governing the use of such documents or

information.

       7.      The responses to these discovery requests are based upon information derived from

reasonable inquiry undertaken to date. Defendant reserves the right to supplement and/or amend

these responses in the event additional information becomes available as a product of further

investigation affecting these responses.

       8.      Each and every response to these discovery requests is made subject to the

foregoing General Objections, regardless of whether a General Objection or a specific objection is

stated in that response. The explicit reference to a General Objection or the statement of a specific

objection in response to a particular discovery request is not intended to constitute a waiver of

General Objections not specifically referenced in that response.

                            ANSWERS TO INTERROGATORIES

1. Identify the person(s) supplying the answers to each of the following interrogatories.

       Response:      CAPT Marc S. Rosen, JAGC, USN, the Force Judge Advocate for

Commander, Naval Air Force Atlantic, supplied answers related to command actions in

interrogatories 12, 14, and 15. Ms. Felicia Sanjurjo, Investigations Officer, Naval Network

Warfare Command, administered the litigation hold in interrogatory 14. Mr. Steven Daughety,

Privacy Lead for the Department of Navy Chief Information Officer (DONCIO), supplied answers

for interrogatories 4-10. Interrogatories 3, 13, and 16 are purely legal matters answered by agency

counsel.




                                                 3
                                      ATTACHMENT D                                              003
         Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 4 of 13




2. Identify all persons who are likely to have personal knowledge of any fact alleged in the
   complaint or in your answer to the complaint, and state the subject matter of the personal
   knowledge possessed by each person.

         Response: Defendant objects to this Interrogatory as vague, over broad, and unduly

burdensome. Subject to and without waiving the foregoing objections, or the General Objections

listed above, Defendant refers Plaintiff to the Initial Disclosures previously provided for

identification of key personnel.

3. Explain your method of identifying documents that are protected under the Privacy Act.

         Response: The text of statute, 5 U.S.C. § 552a, is the method of identifying documents

that are protected under the Privacy Act.      The Navy posts System of Records Notices to

https://dpcld.defense.gov/Privacy/SORNsIndex/DOD-Component-Notices/NavyUSMC-Article-

List/.

4. Explain your method of ensuring unauthorized disclosure of Privacy Act protected documents.

         Response: The Navy has policies prohibiting unauthorized disclosure of Privacy Act

protected documents. The Navy does not ensure unauthorized disclosure. The Department of the

Navy Chief Information Officer posts a variety of materials related to DON privacy policy to the

public website https://www.doncio.navy.mil/TagResults.aspx?ID=36.

5. Explain fully the controls, policies, procedures, or safeguards Defendant had in place from
   November 1, 2017 through present to detect unauthorized disclosure of Privacy Act protected
   documents.

         Response: The Navy detects unauthorized disclosure of Privacy Act protected documents

through individual reporting, inspection, and technical safeguards, as set forth below:

               Individual Reporting. Secretary of the Navy Instruction (SECNAVINST) 5211.5F
                promulgates a privacy requirements for all DoN personnel.             Individual
                requirements include periodic training and reporting unauthorized disclosures to
                the applicable Privacy coordinator or supervisor.




                                                 4
                                     ATTACHMENT D                                           004
       Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 5 of 13




              Inspection. SECNAVINST 5211.5F requires commands to conduct periodic self-
               inspections. The Navy provides a sample Personally Identifiable Information (PII)
               Compliance Spot Check checklist.

              Technical Safeguards. Individual IT networks within the Department of the Navy
               may implement additional safeguards such as automatic email screening for social
               security numbers. These safeguards are discretionary measures which differ across
               networks.

6. Identify and explain any changes made to the procedures and policies identified in
   Interrogatory Number 5 since November 1, 2017.

       Response: In 2019, SECNAVINST 5211.5F superseded SECNAVINST 5211.5E, which

had been in effect since 2005. Defendant refers Plaintiff to the provided copies which can be

compared for changes.

7. Identify the Department of Defense Directive(s) governing the Department of Defense Privacy
   Program that was in place from November 1, 2017 through present.

Response: Defendant refers Plaintiff to the following materials:

              DoDI 5400.11, “DoD Privacy and Civil Liberties Programs,” January 29, 2019,
               superseded the 2014 version of the same name and number.

              DoD 5400.11-R, "Department of Defense Privacy Program" May 14, 2007

8. Identify and explain any changes made to the Directive(s) identified in Interrogatory Number
   7 since November 1, 2017.

       Response: Defendant refers Plaintiff to the provided copies, which can be compared for

changes.

9. Identify the Secretary of the Navy Instruction(s) governing the Defendant’s Privacy Program
   that was in place from November 1, 2017 through present.

       Response: In 2019, SECNAVINST 5211.5F superseded SECNAVINST 5211.5E, which

had been in effect since 2005.




                                               5
                                    ATTACHMENT D                                           005
        Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 6 of 13




10. Identify and explain any changes made to Instruction(s) identified in Interrogatory Number 9
    since November 1, 2017.

       Response: Defendant refers Plaintiff to the provided copies which can be compared for

changes.

11. Were all privacy requirements set forth in the responsive policies, procedures, and regulations
    identified in Interrogatory Numbers 5, 7, and 9 above followed by Defendant in relation to this
    case? If not, please state:
        a. each policy, rule or procedure not followed;
        b. the individual failing to follow the rule, procedure or policy; and
        c. the reason for the rule, procedure or policy having been violated.

       Response: Defendant objects to the relevance and to the extent that it calls for legal

conclusions. Subject to and without waiving the foregoing objections, or the General Objections

listed above, Defendant refers Plaintiff to its response to Interrogatory 14 below, which describes

actions taken in this case.

12. Identify and explain whether a “Department of the Navy Loss of Compromise of PII After
    Action Report” was conducted following the filing of the complaint in this matter?

       Response: A “Department of the Navy Loss of Compromise of PII After Action Report”

has not been conducted following the filing of this complaint.

13. Identify and explain the stated evaluation criteria used by Defendant in determining whether
    or not a Department of the Navy employee should face disciplinary action for unlawfully
    disclosing Privacy Act protected information.

       Response: Rule for Court-Martial 306 addresses the initial disposition of offenses. In

deciding how an offense should be disposed of, the commander should review and consider the

disposition factors set forth in Appendix 2.1 (Non-binding disposition guidance). The 2019

Manual      for     Courts-Martial     containing     that       guidance    is    available     at

https://jsc.defense.gov/Military-Law/Current-Publications-and-Updates/.




                                                6
                                     ATTACHMENT D                                              006
       Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 7 of 13




14. Identify any and all criminal and/or administrative investigations conducted by Defendant in
    response to Plaintiff’s complaint alleging unlawful disclosure of his Privacy Act protected
    information.

       Response: The Navy continues to process the whistleblower reprisal case referenced in

the complaint. The Navy has not conducted separate criminal and/or administrative investigations

in response to Plaintiff’s complaint alleging unlawful disclosure of his Privacy Act protected

information. Plaintiff alleges unauthorized disclosures to an attorney, co-defendant Mr. Parlatore.

The Navy determined that this litigation is best suited to determine legal issues regarding alleged

unauthorized disclosures from client to attorney.

15. Identify all persons involved in any and all criminal and/or administrative investigations
    conducted by Defendant in response to Plaintiff’s complaint.

       Response: As noted above in the response to 14, there are no personnel involved in

criminal and/or administrative investigations conducted by Defendant in response to Plaintiff’s

complaint.

16. If you are claiming that that any “disclosure” fell within one or more of the exceptions stated
    in 5 U.S.C Section 552a(b)(1)-(12), state which exception that you are claiming and why.

       Response:     Based on current knowledge and subject to the right to supplement the

interrogatories, the Navy does not currently claim any exception.

                         RESPONSES TO DOCUMENT REQUESTS

1. Produce all documents referred to in your Answers to Interrogatories.

       Response: Subject to and without waiving its General Objections, Defendant refers

Plaintiff to the documents produced herewith. Specifically, Defendant directs Plaintiff to the files

named DP 1–9, for records responsive to this Request.




                                                 7
                                     ATTACHMENT D                                              007
        Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 8 of 13




2. Produce all documents relied upon in answering these Interrogatories.

        Response: Subject to and without waiving its General Objections, Defendant refers

Plaintiff to the documents produced herewith. Specifically, Defendant directs Plaintiff to the files

named DP 1–9, for records responsive to this Request.

3. Produce all documents referred to in the answer to the complaint and other pleadings, as the
   word “pleadings” is defined in Fed. R. Civ. P. 7(a).

        Response: Defendant objects to the over breadth and relevance of references to documents

in pleadings, which do not pertain to Plaintiff’s Privacy Act cause of action. Subject to and without

waiving this objection or its General Objections, Defendant responds by stating that Plaintiff

dismissed all other causes of action in this matter. Plaintiff has since filed a related case against

both the Department of Defense and Department of the Navy to litigate those claims, Shaw v.

Esper, No. 20-cv-2036 (D.D.C.). The instant case is not a discovery vehicle for a separate suit.

To the extent that the Answer refers to Plaintiff’s previously filed documents, such as the DoDIG

Report of Investigation (ECF No. 2-2) and Command Safety Assessment of August 6, 2019 (ECF

No. 2-4), Defendant refers Plaintiff to his previous filings. To the extent that the Answer refers to

documents for which Plaintiff asserts Privacy Act rights—particularly those documents that

Plaintiff asserts were improperly disclosed to co-defendant Parlatore—Defendant objects to

production of those documents unless or until a Protective Order is in place. Finally, with respect

to the December 16, 2019 Assistant Secretary of the Navy (Manpower and Reserve Affairs) letter,

Defendant objects to release of this letter as it may contain information protected by the Privacy

Act. However, Defendant will produce a copy of this letter to Plaintiff, should Plaintiff expressly

waive any Privacy Act rights to the letter, to the extent that there are any such rights implicated by

the letter.




                                                  8
                                      ATTACHMENT D                                               008
        Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 9 of 13




4. Produce all documents received from or provided to any other party to this action or received
   from any third-party since the filing of the Complaint, whether provided informally or in
   response to a formal request.

        Response: Defendant objects to the request as vague, overbroad, and irrelevant. Subject

to and without waiving these objections or the General Objections listed above, Defendant

responds by stating that this is its first production of case-related materials in this action.

5. Produce all statements (as that term is used in Fed. R. Civ. P. 26(b)(3)(C)) which were
   previously made by Defendant and any of its present or former directors, officers, or
   employees, concerning the action or its subject matter.

        Response: Subject to and without waiving its General Objections, Defendant responds by

stating that, as stated in paragraph 58 of Defendant’s Answer, there is one known statement that

references this matter. Specifically, Vice Admiral DeWolfe Miller, III, Commander Naval Air

Forces, and Rear Adm. Roy Kelly, Commander, Naval Air Force Atlantic, were speakers at the

Tailhook Association Symposium, which was held September 5-8, 2019. Defendant refers

Plaintiff to a third party recording of that event, which captures the statement: time stamp 1:39:00

– 1:44:00 at https://livestream.com/wab/tailhook2019/videos/195959742.

6. Produce all documents (including, but not limited to, correspondence, notes, memoranda, and
   journal entries) which relate to, describe, summarize, or memorialize any communication
   between Defendant and the individuals listed below or anyone known or believed by you to
   have been acting under the authority of the individuals listed below, relating to this case.
       a. Timothy Parlatore
       b. Cmdr. Brandon Scott
       c. Cmdr. Martin Weyenberg
       d. Cmdr. Bryan Roberts
       e. Lieutenant Colonel (Lt. Col.) Michael Nesbitt

        Response: Subject to and without waiving its General Objections, Defendant responds by

stating that Defendant has not communicated with those individuals about Plaintiff’s Privacy Act

claim except for official case communications through counsel to Timothy Parlatore as a pro-se

party to this suit.



                                                   9
                                       ATTACHMENT D                                               009
       Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 10 of 13




7. Produce all correspondence from a .mil electronic mail address, beginning November 1, 2017
   through present, which references “Steven,” “Shaw,” “Ashely,” “Savage,” “VFA-106 (or the
   full name of the Squadron),” either individually or any combination therewith in the subject
   line, in the body of the email, or in any attachment to the email, and in which the following
   individuals were on the “To”, “From,” “CC,” or “BCC” line:
       a. Cmdr. Bryan Roberts
       b. Cmdr. Martin Weyenberg
       c. Cmdr. Brandon Scott
       d. Lt. Col. Michael Nesbitt
       e. Captain Christopher Boyle (Commodore)
       f.    Captain Kevin McLaughlin (Commodore)
       g. Captain Brian Becker (Commodore)
       h. Captain Ted Ricciardella (Assist. Commodore)
       i.    Vice Admiral Bruce Lindsey (CNAL)
       j.    Rear Admiral Roy Kelley (CNAL)
       k. Rear Admiral John Meier (CNAL)
       l.    Vice Admiral DeWolfe Miller (CNAF)
       m. Admiral Christopher Grady (USFF)
       n. Admiral John Richardson (CNO)
       o. Admiral Michael Gilday (CNO)
       p. Lieutenant Commander Barbara Colberg (SJA)
       q. Captain Peter Galindez (SJA)
       r.    Commander Brandon Keith (SJA)
       s. Lieutenant Commander Ingrid Paige (SJA)

       Response: Defendant objects as irrelevant, overboard, and overly burdensome. To the

extent that emails from Cmdr. Bryan Roberts, Cmdr. Martin Weyenberg, Cmdr. Brandon Scott,

and Lt. Col. Michael Nesbitt to Mr. Parlatore could be relevant to Plaintiff’s Privacy Act claim,

Defendant has preserved available emails pending resolution of any claim of privilege asserted by

Mr. Parlatore.

8. Produce all documents (including, but not limited to, correspondence, notes, memoranda, and
   journal entries) which relate to, describe, summarize, or memorialize any communication
   between Defendant and Plaintiff relating to this case.

       Response: Subject to and without waiving its General Objections, Defendant responds by

stating that after reasonable inquiry, it did not locate any records responsive to this request.




                                                  10
                                      ATTACHMENT D                                                 010
       Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 11 of 13




9. Produce all documents (including, but not limited to, correspondence, notes, memoranda,
   journal entries, and all forms of electronic communication) which relate to, describe,
   summarize, or make any material reference to the following:
       a. Shaw CDI
       b. FNAEB
       c. Command Climate Survey
       d. ASN Letter
       e. Second Shaw CDI

       Response: Defendant objects to the relevance of any such documents to Plaintiff’s Privacy

Act claim. Subject to and without waiving this objection or the General Objections listed above,

Defendant refers Plaintiff to the objections and response to Document Request 3.

10. Produce all documents related to the controls, policies, procedures, or safeguards Defendant
    had in place, from November 1, 2017 to present, to detect unauthorized release of any Privacy
    Act protected information by Defendant. This includes distribution of Privacy Act information
    via electronic mail.

       Response: Subject to and without waiving its General Objections, Defendant refers

Plaintiff to the objections and responses to Interrogatories 4-10.

11. Produce all reports or investigations conducted by Defendant, from November 1, 2017 to
    present, relating to the unlawful release of Privacy Act protected information by Defendant.

       Response: Subject to and without waiving its General Objections, Defendant responds by

stating that after reasonable inquiry, it did not locate any records responsive to this request.

12. Produce all reports and investigations conducted by Defendant, from November 1, 2017 to
    present, relating to the unlawful distribution of Plaintiff’s Privacy Act protected information
    as alleged in the Complaint.

       Response: Subject to and without waiving its General Objections, Defendant responds by

stating that after reasonable inquiry, it did not locate any records responsive to this request.




                                                  11
                                      ATTACHMENT D                                                 011
       Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 12 of 13




13. Produce all documents relating to any and all criminal and/or administrative investigations
    conducted by Defendant in response to Plaintiff’s complaint of suspected unlawful distribution
    of his Privacy Act protected information.

       Response: Subject to and without waiving its General Objections, Defendant responds by

stating that after reasonable inquiry, it did not locate any records responsive to this request.

14. Produce all documents relating to any disciplinary action taken by Defendant in response to
    Plaintiff’s complaint of suspected unlawful distribution of his Privacy Act protected
    information.

       Response: Subject to and without waiving its General Objections, Defendant responds by

stating that after reasonable inquiry, it did not locate any records responsive to this request.

15. Produce all documents demonstrating the disciplinary history of the following individuals
    while employed by Defendant:
       a. Timothy Parlatore
       b. Cmdr. Bryan Roberts
       c. Cmdr. Brandon Scott
       d. Cmdr. Martin Weyenberg
       e. Lt. Col. Michael Nesbitt

       Response: Defendant objects as over broad and irrelevant.

August 5, 2020                                         As to the objections,

                                                       MICHAEL R. SHERWIN
                                                       Acting United States Attorney

                                                       DANIEL F. VAN HORN
                                                       D.C. BAR # 924092
                                                       Chief, Civil Division

                                                       By: /s/ Brian J. Field
                                                       BRIAN J. FIELD
                                                       D.C. Bar #985577
                                                       Assistant United States Attorney
                                                       555 4th Street, N.W.
                                                       Washington, D.C. 20530
                                                       Phone: (202) 252-2551
                                                       Email: Brian.Field@usdoj.gov




                                                  12
                                      ATTACHMENT D                                                 012
Case 1:20-cv-00410-RDM Document 41-4 Filed 08/25/20 Page 13 of 13




                       ATTACHMENT D                                 013
